Citation Nr: 0122086	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  97-29 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic sinus 
infection.

2. Entitlement to service connection for chronic lung 
infection.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a nervous 
condition, including claimed as secondary to a service-
connected back condition.

5.  Entitlement to service connection for memory loss, 
including claimed as secondary to a service-connected heart 
condition and/or insufficient blood flow to the brain.

6.  Entitlement to service connection for lack of sleep, 
including claimed as secondary to a service-connected back 
condition.

7.  Entitlement to service connection for pain and numbness 
above the knees, including claimed as secondary to a service-
connected back condition.

8.  Entitlement to service connection for a skin condition, 
characterized as "running skin."

9.  Entitlement to service connection for a hand condition, 
characterized as "tingling" or "needles in the 
fingertips."

10.  Entitlement to service connection for erectile 
dysfunction (ED), also characterized as impotence.

11.  Entitlement to service connection for arthritis of the 
hands and right elbow.

12.  Entitlement to service connection for headaches.

13.  Entitlement to an increased rating for coronary artery 
disease, currently rated 30 percent disabling.

14.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.

15.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active naval service from July 1957 through 
June 1965, and active air service from August 1965 though 
February 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from October 1996 and May 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles which denied the benefits sought on appeal.  
However, in reviewing the claims file, a prior perfected but 
not finally adjudicated appeal to the Board was discovered, 
emanating from an April 1983 rating decision by the Los 
Angeles RO.  This appeal was remanded by the Board to the 
Togus Medical and Regional Office Center (M&ROC) in June 1984 
in order to hold a hearing, reassess the claim after 
appropriate development, and return any adversely determined 
issues to the Board for review.  A February 1985 decision by 
the Togus M&ROC constituted a full grant of benefits in the 
veteran's favor on a number of claims, thus terminating the 
appeal as to those issues (see Holland v. Gober, 10 Vet. App. 
433, 436 (1997)); however, claims of service connection for 
arthritis, hearing loss, headaches and diminished visual 
acuity remained denied.  The Togus M&ROC failed to re-certify 
these issues to the Board for final adjudication, with the 
effect that they remain open, pending claims on appeal.  
38 C.F.R. § 3.160.  As a result, the Los Angeles RO 
assessment that the claim of service connection for arthritis 
of the hands requires new and material evidence to reopen is 
incorrect, and the other open issues must also be addressed.

The Board notes that in December 1996 the veteran filed a 
statement, expressing disagreement with the RO's October 1996 
denial of service connection, inter alia, for defective 
visual acuity and hearing loss.  As the appeal of the April 
1983 rating decision remained open, and the claims at issue 
were identical, his December 1996 "NOD" with respect to the 
denial of service connection for defective visual acuity and 
hearing loss was not jurisdictionally required or permitted.  
See Hamilton v. Brown, 4 Vet. App. 528, 537-538 (1993) (where 
the Board remands to an RO for further development and 
readjudication a claim previously decided by the RO and 
properly appealed to the Board, an expression of disagreement 
with a subsequent RO readjudication on remand cannot be an 
NOD).  

Subsequently, in October 1997, the veteran submitted a VA 
Form 9 indicating that he wished to withdraw his appeal of 
issues including service connection for defective visual 
acuity and hearing loss.  See 38 C.F.R. § 20.204 (2000).  The 
veteran almost certainly was unaware at this time that his 
1983 appeal had not been finally adjudicated.  Nevertheless, 
given the identity of the issues involved, the Board finds 
that the October 1997 statement serves to withdraw his appeal 
of the denial of service connection for defective visual 
acuity and hearing loss which were pending from the April 
1983 rating decision.  Id.; see also Hamilton, supra.

Finally, as noted in the remand below, the Board has 
determined that the veteran's TDIU claim is inextricably 
intertwined with his increased rating claims and must be held 
in abeyance pending further development and action to resolve 
those issues.


FINDINGS OF FACT

1.  Arthritis of both hands and the right elbow was first 
manifested during the veteran's active military service and 
has been continuously symptomatic ever since.

2.  It is at least as likely as not that ED (also 
characterized as "impotence") is a secondary result of the 
debilitating effects of and/or treatment for one or more of 
the veteran's service-connected conditions, including 
coronary artery disease, hypertension and arthritis.

3.  The veteran's complaints of pain and numbness above the 
knees, and "tingling" or "needles in the fingertips," are 
not shown to be related to any diagnosed medical condition or 
underlying organic pathology, or to cause any impairment of 
earning capacity.

CONCLUSIONS OF LAW

1.  A chronic sinus condition and arthritis of the hands and 
right elbow were incurred during active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).

2.  ED (characterized as impotence) is a proximate 
consequence of medically necessary treatment for diseases 
and/or injuries for which service connection has been 
granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102, 3.310(a) (2000).

3. Pain and numbness above the knees, and a hand condition 
characterized as "tingling" or "needles in the fingertips" 
do not represent disabilities for which service connection 
can be granted.  38 U.S.C.A. §§ 1110, 1701(1) (West 1991 & 
Supp. 2001); 38 C.F.R. §§  3.303, 3.310(a), 4.1 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to addressing the factual issues involved in this case, 
the Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) became law in November 2000.  See Pub. L. No. 
106-475 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-
7, 5126 (West Supp. 2001)).  The VCAA substantially modifies 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  By its 
terms, the law affects claims pending on or filed after the 
date of enactment (as well as certain claims which were 
finally denied from July 14, 1999 to November 9, 2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
the law or regulations governing a claim change after the 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See 38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO has substantially 
complied with the VCAA's requirements with respect to the 
issues decided herein.  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45629.  
Thus, the Board's conclusion that the RO has satisfied the 
VCAA's requirements applies equally to the new regulations.  
A significant body of lay and medical evidence was developed, 
and the RO's statements and supplemental statements of the 
case clearly enumerated what evidence is required to 
establish entitlement to service connection.  The veteran and 
his representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  In particular, the 
Board notes that the veteran transmitted copies of "all 
available [post-service military] medical records pertinent 
to the case" to the RO in August 1998, and finds no reason 
to make a further request for records from the U.S. military 
healthcare system.  Cf. Counts v. Brown, 6 Vet. App. 473, 477 
(1994) (where the veteran acknowledges the unavailability of 
medical records, it is not a breach of duty for VA to decline 
further attempts to obtain them).  Accordingly, the Board 
concludes that no further action is required by the RO to 
satisfy VA's duty to assist the veteran.  Id., 38 U.S.C.A. 
§ 7104(a).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) (if the appellant has raised an argument or 
asserted the applicability of a law or Court analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised).

The VCAA also requires VA to provide a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  The Board finds that 
this obligation was satisfied, with respect to the issues 
decided in this section, by VA compensation examinations 
performed in June 1997, and May through June of 1999, which 
are discussed below.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
that the veteran will not be prejudiced by proceeding to its 
decision on the basis of the evidence currently of record, 
and that a remand on the issues being finally adjudicated 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which only result in 
unnecessary additional burdens on VA with no benefit to 
flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of a result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In addition, service connection for a condition may be 
granted under 38 C.F.R. § 3.303(b) where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period, and that 
the condition still exists.  The evidence must be from a 
medical professional unless it relates to a condition for 
which lay observation is competent to establish the existence 
of the disorder.  If a condition is deemed not to have been 
chronic, service connection may still be granted if the 
disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Id.; Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).

To establish service connection for a chronic condition, the 
veteran need not present medical evidence of a diagnosis of 
the chronic condition during service or within any applicable 
presumptive period.  There need only be symptomatology which, 
in retrospect, may be identified as manifestations of the 
chronic condition.  See Cook v. Brown, 4 Vet. App. 231, 237 
(1993).

Service Connection for Arthritis of the Hands and Right Elbow

A review of the service medical records demonstrates that the 
veteran was in good health at the time he was examined for 
entrance on active duty in July 1957, with no abnormalities 
noted by the examiner.  The veteran reported having had 
measles, chicken pox and scarlet fever, but there were no 
apparent sequelae from any of these diseases.  Except for 
frequent and persistent skin outbreaks, and apparently acute 
upper respiratory infections and gastrointestinal 
disturbances, the veteran appears to have been in good health 
through late 1970.  He was struck on the head by an unknown 
assailant in Thailand in June 1967, receiving two six 
centimeter scalp lacerations which healed well without 
apparent residuals. 

In January 1971, the veteran was bitten by a dog at Korat 
Royal Thai Air Force Base, and he received a rabies vaccine 
series.  He developed generalized urticaria on the 7th day of 
the series which cleared within 24 hours.  No joint symptom 
or shortness of breath was reported.  He had chest pain on 
the 9th day of the series, but no ischemic changes were noted 
on electrocardiogram (EKG) test; as the veteran's description 
of pain was "like heartburn," and absent diaphoresis or 
abnormal heart sounds, the examiner assessed the symptoms as 
esophagitis or a spasm.  He was treated with Maalox and was 
asymptomatic on follow up the next day.

In August 1971, the veteran was seen at the dispensary with 
complaints of hand pain and swelling with no history of 
injury.  The assessment was arthritis, of unknown etiology, 
and laboratory tests were interpreted as supporting this 
diagnosis.  In January 1972, the veteran was seen at the 
rheumatology department of the Keesler Air Force Medical 
Center.  Based on examination and laboratory results, his 
condition was diagnosed as "early R[heumatoid] 
A[rthritis]," and he was given medication to alleviate his 
symptoms.  The veteran obtained some relief, but continued to 
report swelling and some pain as of March 1972.

The veteran's July 1981 pre-retirement physical examination 
revealed all anatomic systems were clinically normal, 
although diagnoses including high blood pressure, mild 
hearing loss and abnormal cardiovascular function were 
reported.  The examiner noted "arthritic swelling of hands 
and knees" without complications or sequelae.

On December 1982 medical examination, conducted at a VA 
Outpatient Center (OPC) in Los Angeles, the veteran's hands 
and right elbow were described as normal, although he 
reported pain in several joints of the hands and in the right 
elbow at the time of examination.  X-ray studies revealed no 
significant abnormality or evidence of articular disease.  

A medical examination was conducted at the Togus M&ROC in 
December 1984, which noted swelling of some joints of the 
veteran's hands, and X-ray studies revealed mild degenerative 
changes involving the distal interphalangeal joints of both 
hands.  No abnormality of either elbow was noted.  

In May 1997, the veteran was examined at the Sepulveda VA 
Medical Center (MC).  However, this was limited to the 
evaluation of the veteran's previously service-connected 
cardiovascular condition and back condition.

In July 1998, a U.S. Navy flight surgeon at the Naval Weapons 
Test Squadron, China Lake, California, reviewed the veteran's 
service medical record and prepared a memorandum regarding 
the relationship of arthritis and chronic dermatitis.  The 
physician identified 18 separate entries in the service 
medical record which he related to the veteran's arthritis, 
including complaints of hand pain, swelling and stiffness of 
joints of the hand and right elbow, in-service diagnoses of 
arthritis and slightly elevated relevant laboratory test 
results.  He opined that it was "clear" that the arthritis 
was connected to active service, and that it had 
"significantly (negatively) impacted his quality of life in 
the past and continue[s] to today."

On May 1999 VA medical examination, the claims file was 
available and reviewed.  The examiner noted the veteran's 
history of being bitten by a dog and his current complaints 
of hand, elbow and wrist pain.  The veteran was characterized 
as uncooperative during the examination, and he was reported 
to have been possibly exaggerating his symptoms.  
Nevertheless, based on X-ray studies and physical 
examination, a diagnosis was offered of mild to moderate 
evidence of osteoarthritis of the hands, bilaterally.  The 
examiner indicated that the hand arthritis was not likely due 
to service trauma, but did not express an opinion as to the 
likelihood of non-traumatic origin.

Based on the medical evidence of record, the Board concludes 
that it is more likely than not that the veteran's arthritis 
of the hands and of the right elbow originated during his 
active military service.  The condition has been currently 
diagnosed by both VA and military physicians, and the well-
documented opinion of the naval flight surgeon that a non-
traumatic arthritis began on active duty has not been 
challenged by other competent evidence.  Therefore, the 
criteria for granting service connection have been met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

Service Connection for ED

The veteran's initial claim of service connection for "sex 
deprivation" was filed in October 1997.  The competent 
medical evidence pertaining to this claim consists 
essentially of outpatient notes from the Loma Linda VAMC 
impotency clinic from 1997 through 1999, the report of a July 
1999 VA medical examination, and a May 2001 opinion letter 
from his treating, VA nurse practitioner in urology at the 
Loma Linda VAMC.  The veteran has also expressed an opinion 
as to the origin of his ED, but laypersons may not offer 
competent evidence as to the diagnosis or etiology of a 
condition, see Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The first apparent report of ED appears in VA outpatient 
treatment notes dated in August 1997.  At that time, the 
veteran had a number of laboratory tests performed, and was 
directed to return to the cardiology clinic for adjustment of 
his medication (presumably to attempt to alleviate the 
condition).  In February 1998, he was seen at the impotency 
clinic where the laboratory reports were reviewed.  
Intramuscular injections of testosterone and oral medication 
were prescribed.  The origin of the condition was not 
discussed.  A May 1998 consultation request indicates that 
the testosterone injections were unsuccessful.  April 1999 
treatment notes indicate that another treatment mode was 
prescribed, but the veteran's representative advised the 
Board in May 2001 that it was also unsuccessful.

The veteran's impotency was reviewed in passing during a July 
1999 VA medical examination, with the examining physician 
indicating, "[t]his man also relates the onset of impotence 
following his diagnosis of coronary artery disease.  While it 
is possible that atherosclerosis may be contributing to this 
impotence, he has multiple psychosocial factors, which may 
also be causative."

In May 2001, the veteran's urology nurse practitioner 
explained his organic impotence, "now commonly known as 
erectile dysfunction."  She indicated that she had been 
following the veteran for approximately 21/2 years, and that it 
was her assessment that the condition stemmed from multiple 
medical problems, including hypertension, CAD, depression, 
sleep apnea, hypogonadism, and medications taken to relieve 
these and other conditions.  Although he was reported to have 
obtained some "fairly" satisfactory results from penile 
injection and hormone supplements, he was not able to take 
Viagra due to his heart condition, and it was noted that none 
of the treatments cured the organic causes of the condition, 
requiring periodic follow-up at the urology clinic.

The causes of the veteran's ED are indeed complex.  However, 
it is clear from the medical evidence that his service-
connected hypertension, coronary artery disease and chronic 
back pain, as well as the medication which he is required to 
take as part of his treatment for those disabilities, 
contribute directly and substantially to the condition.  VA 
regulations require that a disability which is proximately 
due to or the result of another disease or injury for which 
service connection has been granted shall be service-
connected and considered part of the original condition.  
38 C.F.R. § 3.310(a).  The July 1999 VA examination report 
attributing ED to multiple psychosocial factors was 
equivocal, at best, and recommended additional review by a 
urologist, which has essentially been accomplished by the May 
2001 letter.  

When the evidence is balanced and a reasonable doubt exists 
as to a material issue, as here, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board 
finds that the veteran's ED is a proximate consequence of 
disabilities for which service connection has been granted 
and/or medically necessary treatment for those conditions.  
38 C.F.R. § 3.310(a) (2000).

Service Connection for Pain and Numbness Above the Knees, and 
a Hand Condition Characterized as "Tingling" or "Needles 
in the Fingertips"

With limited exceptions (e.g., the manifestations of 
undiagnosed illnesses under 38 U.S.C. § 1117) symptomatology 
such as pain or numbness is not in itself service 
connectable.  Rather, the analysis must be of the underlying 
disability which produces the symptoms.  See 38 U.S.C. § 
1110; Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated-in-part and remanded on other grounds, Sanchez-
Benitez v. Principi, No. 00-7099 (Fed. Cir., Aug. 3, 2001).

VA, as noted above, may only pay compensation for disability.  
See 38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. § 3.303; cf. 
38 U.S.C.A. § 1153 (showing of aggravation requires an 
increase in disability).  The Court of Appeals for Veterans 
Claims (Court) has indicated it will rely on the definition 
of disability contained in 38 U.S.C.A. § 1701(1), which 
states: "The term 'disability' means a disease, injury, or 
other physical or mental defect."  See Allen v. Brown, 7 
Vet. App. 439, 444 (1995).  Yet, the Court has limited this 
definition of disability to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself.  Allen, 7 Vet. App. at 
448 (emphasis added); see also 38 C.F.R. § 4.1 (disability 
ratings reflect average impairment in earning capacity).

In his December 1996 NOD, the veteran stated that the 
"tingling" in his fingertips was related to a February 1996 
angioplasty as he first noticed symptoms following that 
procedure.  He attributed knee pain and numbness to his 
chronic back pain.  At his May 1998 RO hearing, he reported 
that the skin above his knees actually was not painful, but 
felt numb "like leather," which he characterized as a 
reaction to his back pain.  At his videoconference hearing 
before the Board in May 2001, the veteran changed his view, 
and indicated that he now felt that his knee condition might 
be due to arthritis, and suggested that he was treated for 
knee pain at Yokota Air Base, in Japan, between 1972 and 
1979.  He also stated that his hand condition was limited to 
"tingling" fingertips, which occurred perhaps a couple 
times a week.  Although his lay testimony is competent to 
describe physically observable symptoms, it cannot be given 
any weight in situations where medical knowledge is required 
to establish, e.g., the etiology of a condition or the 
relationship of one condition to another.  Layno, 6 Vet. App. 
at 469.

On careful review of the veteran's medical records, the Board 
finds no indication of complaints or treatment of either 
condition, other than reports of pain in the hands already 
associated with his service-connected arthritis of the hands 
and right elbow.  There are reports of bilateral foot pain 
related to callosities and an acute episode of right calf 
pain related to a gastroc muscle spasm, but no mention of any 
knee numbness or pain of the type now claimed.  The veteran 
did not address either the knee or finger condition during 
his May and July 1999 VA examination, and his VA cardiology 
practitioner indicated in a response to the veteran's form 
inquiry dated in April 1999 that she did not concur with his 
assessment of an in-service etiology for knee pain and 
numbness.  Also, there is no suggestion in any of the 
evidence of record that the knee or finger condition, 
independently or together, would hinder his ability to work.

Thus, even when all competent evidence is viewed in the light 
most favorable to the veteran, the two conditions claimed are 
not shown to be related to any diagnosed condition or 
observable pathology, and do not represent any impairment in 
earning capacity.  The claim of service connection for these 
conditions is thus a case in which the law and not the 
evidence is dispositive.  See 38 U.S.C.A. §§ 1110, 1701(1); 
Allen, 7 Vet. App. at 448.  Therefore, due to a lack of legal 
entitlement, the appeal must be denied.  Sabonis, 6 Vet. App. 
at 430.


ORDER

Service connection for arthritis of the hands and right elbow 
is granted.

Service connection for ED (characterized as impotence) is 
granted.

Service connection for pain and numbness above the knees, and 
a hand condition characterized as "tingling" or "needles 
in the fingertips," is denied.

REMAND

Service Connection for a Skin Condition, Characterized as 
"Running Skin"

The veteran has claimed service connection for "running 
skin," which the RO has considered as a skin rash.  The 
claims file indicates that service connection has already 
been granted for eczematoid dermatitis.  A July 1998 letter 
from the veteran's military family practitioner indicates 
that he had treated the veteran for chronic dermatitis, noted 
an in-service history of this disorder, and expressed the 
opinion that his current chronic dermatitis was related to 
service.  A military medical record "problem list" prepared 
after the veteran's retirement, in about 1996, indicates that 
dermatitis was considered a chronic illness.  However, no 
skin condition has been evaluated in any VA examination since 
November 1984, when a diagnosis of generalized dermatitis was 
entered, and neither the veteran nor the RO have attempted to 
clarify the issue of whether his current symptoms are 
distinct from those produced by the service-connected 
condition.  

Because of this uncertainty, the Board finds that a current 
examination of the veteran's skin condition is needed to make 
a decision on his claim, 38 U.S.C.A. § 5103A(d)(1), and that 
it should include an evaluation of whether any current 
manifestation is essentially the same condition as the 
"eczematoid dermatitis" for which service connection was 
granted by February 1985 rating decision.  The RO will need 
to reconcile the examination reports into a consistent 
picture, and consider whether the veteran's current 
complaints represent a new and separate disability, or 
whether the claim should more appropriately be considered for 
increased rating of the already service-connected condition.  
38 C.F.R. §§ 3.303(a), 4.1, 4.2, 4.13, 4.14.

Service Connection for Chronic Lung Infection, a Sinus 
Condition, and Sleep Apnea

Service medical records show periodic complaints and 
treatment of cough and chest congestion during the veteran's 
active service.  However, in virtually every instance the 
symptoms were diagnosed as an upper respiratory condition, 
common cold or acute bronchitis.  A treatment note in March 
1973 appears to offer an impression of "Chr[onic] 
bronchitis," but a subsequent clinical entry less than two 
weeks later does not refer to chronic bronchitis and 
indicates that it resolved.  In late 1973, the veteran 
complained of a non-productive cough and chest aching, 
diagnosed as mild pharyngitis, although chest X-ray revealed 
an increased density of the right lower lobe, assessed as 
viral pneumonitis.  An X-ray study performed later indicated 
that the chest had cleared.  Another episode of pharyngitis 
in late 1975, also resolved.

On July 1981 retirement medical examination, the veteran 
reported chronic cough, sinusitis and chronic or frequent 
colds; his lungs and chest were normal.  Pulmonary function 
test (PFT) revealed forced expiratory volume (FEV) to forced 
vital capacity (FVC) ratio of 74 percent, but both FEV and 
FVC were in excess of 100 percent of predicted value.  The 
examiner indicated that shortness of breath and chronic cough 
were related to a smoking habit.  A chest X-ray was normal.

On December 1982 VA examination, the veteran's chest was 
normal with clear lungs on examination.  A chest X-ray study 
noted a circumscribed mass lesion about 2.8 centimeters in 
diameter in the left lower lobe with no cavitation or 
calcification apparent.  The X-ray interpreter also suspected 
calcified nodes in the left hilus, and suggested comparison 
with prior films.

In the mid-1990s, the veteran had chest pain incident to a 
heart condition for which service connection was granted.  A 
CT scan in November 1995 revealed a small pulmonary nodule in 
the left lower lung, correlating to densities previously 
noted on X-ray examination.  The nodule was apparently 
calcified, and benign.  Included in the March 1996 
physician's statement, noted above, was an indication that 
the veteran had increased problems "over the last few 
years" with bronchitis, cough, shortness of breath and 
dyspnea on exertion.  The physician characterized these as 
"chronic and progressive," and noted they sharply impacted 
his ability to work.  

Regarding service connection for sinusitis, service medical 
records show that in November 1969, the veteran complained of 
left eye pain, accompanied by sneezing.  The veteran 
expressed the opinion that this was a sinus problem, but the 
examiner assessed it as "probable allergic rhinitis doubt 
true bacterial sinusitis."  

On July 1975 optometry examination, the veteran complained of 
headaches with suborbital pain.  The optometrist indicated 
that the headaches could be sinus related.  He recommended an 
appointment with a physician to rule out a sinus problem, but 
this was not done.  

On the July 1981 pre-retirement physical report, the examiner 
noted recent onset of severe headaches, but reported no 
complication and no sequelae.  Sinusitis was reported last 
treated in June 1981.

On December 1982 VA medical examination, the veteran 
complained of frequent headaches.  The examiner reported that 
he could find no information about headaches in the service 
medical records, which is inconsistent with the entries noted 
above and gives some concern about the completeness of the 
review.  VA medical examination December 1984 also noted 
chronic headaches, but related them to a perfume allergy.  
The veteran has asserted (by attachment to his January 2001 
VA Form 9) that sinus-related symptoms have "always been a 
problem."

As to sleep apnea, none of the veteran's service medical 
records contain reports of sleeplessness or trouble breathing 
at night, and there is no discussion of the possibility of 
sleep apnea.  The report of the December 1982 VA medical 
examination is likewise silent, as are all other medical 
records (including the December 1984 VA examination) until 
about March 1991, when he was seen at a military pulmonary 
clinic complaining of excessive daytime sleepiness and 
fatigue, reportedly loud snoring with apneic periods and 
gasping for breath.  A sleep study at the Walter Reed Army 
Medical Center in April 1991 and a various clinical 
measurements demonstrated moderate to severe obstructive 
sleep apnea.  

In May 1996, the veteran provided various medical records in 
support of his claim for service connection for a heart 
condition, including a February 1996 history and physical 
examination report from the United Hospital, in Grand Forks, 
North Dakota, incident to an admission for unstable angina.  
The report advised that he had a "longstanding" history of 
sleep apnea and emphysema and it appears to associate the 
conditions with the veteran's "tobacco abuse," noting he 
was about a 50-60 pack year smoker.  A March 1996 statement 
from a physician also noted the veteran suffered from sleep 
apnea, among other conditions; however, he did not discuss 
either its duration or etiology.  In April 1997 a treating 
practitioner at the Loma Linda VAMC also reported the 
existence of sleep apnea, without discussion.  May 1999 VA 
outpatient treatment notes and a July 1999 VA medical 
examination report also noted a history of sleep apnea, but 
expressed no opinion as to origin.  In a statement received 
in May 2001, the veteran's cardiology nurse practitioner 
appears to state that his sleep apnea should be considered 
related to service "if noted during service that he was 
snoring, had daytime sleepiness/fatigue."

At his videoconference hearing in May 2001, both the veteran 
and his wife indicated that he began snoring loudly at night 
while still on active duty, perhaps as early as 1966.  The 
veteran reported that his symptoms in service were 
essentially identical to those present at the time he was 
diagnosed as suffering from obstructive sleep apnea in early 
1991, and that they had continued essentially uninterrupted 
since that time.  Laypersons may not offer medical diagnoses 
or opinions as to the etiology of a condition, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), but this does not prevent 
them from offering competent, probative testimony related to 
their observation of the apparent physical manifestations of 
a condition, particularly where continuity of symptomatology 
is at issue.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  
Again, no VA examination of this condition has been 
performed. 

As noted above, VCAA requires VA to provide a medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Based on the testimony of in-service 
symptoms of sleep apnea, sinus difficulties and respiratory 
distress, and similar persistent and recurrent symptoms after 
the veteran's retirement, a medical examination which 
includes review of the evidence of record and an opinion as 
to the current status and likely etiology of these conditions 
is required.  The claim must therefore be returned to the RO 
for that purpose.

Service Connection for a Nervous Condition, Headaches, Memory 
and Sleep Loss

The veteran has also claimed entitlement to service 
connection for an unspecified nervous condition, headaches, 
memory loss and sleeplessness.  The Board notes that he was 
treated for frequent episodes of "anxiousness and 
irritation" and complaints of "feeling useless" at the 
Loma Linda VAMC in May 1999.  At that time he was taking 
medication (Sertraline) to relieve symptoms including excess 
sleeping, anhedonia and decreased libido.  The copy of the 
note documenting the May 1999 treatment is incomplete, and 
the veteran's testimony to an RO hearing in July 1998 
indicates that VA treatment for anxiety may have started at 
about that time.  Other than the incomplete May 1999 record, 
none of the notes of that treatment are of record.  A medical 
history prepared at his July 1999 VA medical examination 
notes that "[s]ince his angioplasty [in March 1996] he has 
had a great deal of difficulty with anxiety and depression."  
A May 2001 letter from the veteran's cardiology practitioner 
states that he suffered from depression, and was still 
medicated with Sertraline.  He has never received a VA 
examination for a psychiatric condition.

As previously noted, a disability which is proximately due to 
or the result of another service-connected disease or injury 
must be service-connected, 38 C.F.R. § 3.310(a), and a 
nonservice-connected condition aggravated by a service-
connected condition must also be compensated to the extent of 
the increase in degree of disability.  Allen, 7 Vet. App. 
448.

Due to the existence of a current psychiatric diagnosis, the 
association of that condition by unverified history to a 
service-connected disability (i.e., CAD), and the possible 
association of headaches, memory loss and sleep disturbance 
with anxiety and/or depression (see American Psychiatric 
Association, Quick Reference to the Diagnostic Criteria from 
DSM-IV 162, 213 (1994)), the Board finds that a psychiatric 
examination to determine the nature and probable etiology of 
the veteran's condition is required.  38 U.S.C.A. § 5103(d).  
Also, as it appears that VA records of the veteran's 
treatment for this condition have not been considered, they 
must be obtained and associated with the claims file.

Increased Rating for Coronary Artery Disease (CAD) and 
Hypertension

After the veteran filed his claim for increased ratings in 
October 1997, new regulations were published by VA for 
evaluating disabilities of the cardiovascular system, 
including CAD and hypertensive vascular disease.  See 
Schedule for Rating Disabilities; The Cardiovascular System, 
62 Fed. Reg. 62507 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4104, Diagnostic Codes 7000-7122).  Where the law or 
regulations governing a claim change after the claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Both the VCAA and 
prior law require that the veteran be informed of the changed 
rule, and the effect on his claim, and have an adequate 
opportunity to reply.  See 38 U.S.C.A. § 5103(a); Bernard, 4 
Vet. App. at 393-94.  A medical examination which provides 
sufficient information to assess the severity of the 
disability under the new criteria is also required.  See 
38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The RO was aware of the regulatory change, and properly 
advised the veteran of the revision in February 1999.  He was 
scheduled for an examination that month, but requested that 
it be canceled due to the distance of the examining facility 
from his residence.  He was rescheduled for VA examination in 
May and July 1999, which he attended.  The new regulations 
provide for the evaluation of cardiovascular disability in 
terms of symptoms produced at varying levels of metabolic 
equivalent (MET) activity.  See 38 C.F.R. § 4.104, Note (2).  
Ordinarily this requires exercise (treadmill) testing.  
However, where this cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples) that 
results in various symptoms can be used.  Id.

The veteran was determined to be medically unable to perform 
an exercise stress test.  As a result, dipyridamole thallium 
scintigraphy was performed to identify the extent of 
reversible ischemia present, and to confirm December 1998 EKG 
findings regarding left ventricular size and function.  
During the test, there were no symptoms or ST segment changes 
on administration of dipyridamole.  Scintigraphy revealed a 
"fairly significant degree of apical and peri-apical 
reversible ischemia," with EKG estimates of left ventricular 
ejection fraction of about 65 percent essentially confirmed 
(67 percent by scintigraphy).  The assessment was that the 
reversible ischemia represented a "moderate" disability in 
the absence of ongoing angina or congestive heart failure.  
However, he did not provide any evaluation of the level of 
activity, in METs, which would be required to produce 
dyspnea, fatigue, angina, dizziness or syncope.  Id.  Blood 
pressure readings were taken, showing systolic pressure 
ranging from 120 to 170, and diastolic pressure from 70 to 
96, controlled by medication.

Based on the examination report, the RO issued a statement of 
the case (SOC) in November 2000 which correctly cited the new 
diagnostic code for evaluating hypertension (38 C.F.R. 
§ 4.104, Code 7101).  The RO also correctly determined that 
the new regulations now permitted the separate evaluation of 
coronary artery disease and diastolic-type hypertension.  See 
38 C.F.R. § 4.104, Code 7101, Note (2).  The SOC reviewed the 
veteran's prior blood pressure measurements through May 1999 
(with a highest diastolic pressure measurement of 100), noted 
that his blood pressure required continuous medication for 
control, and indicated that a 10 percent evaluation for 
hypertension was therefore warranted.  

The RO did not consider the June 1997 cardiovascular report 
from the Sepulveda VAMC which contained blood pressure 
readings of 170/100 and 160/110, and assessed the veteran's 
hypertension as "not controlled."  Nor did it consider the 
requirement of the new regulations that hypertension be 
confirmed by readings taken two or more times on at least 
three separate days.  See 38 C.F.R. § 4.104, code 7101, Note 
(1).  In the supplementary information provided with the 
issuance of its final rule, VA stated it initially intended 
to revise Note (1), which previously applied only to 
assignment of 40 and 60 percent ratings, to state that 
"careful and repeated measurements of blood pressure 
readings are required prior to the assignment of any 
compensable evaluation."  After citing to two standard 
medical texts, it clarified this language by requiring that 
hypertension be confirmed by readings taken two or more times 
on each of at least three different days, rather than "a 
single, perhaps unrepresentative, day."  See 62 Fed. Reg. at 
65215.  

The Board finds that the blood pressure readings relied on by 
the RO do not satisfy the regulatory requirements both 
because they were not obtained strictly in accordance with 
the Note's requirements, and because they may be exactly the 
type of "unrepresentative" measurements the Note is 
intended to avoid.  Blood pressure readings taken during the 
June 1999 scintigraphy, for example, appear to have been 
taken after the administration of dipyridamole, which is a 
"coronary vasodilator," Dorland's Illustrated Medical 
Dictionary 480 (27th ed. 1988), and thus likely to produce 
lower blood pressure measurements.  Readings taken in July 
1999 produced both systolic and diastolic pressures which 
varied widely, even though taken only a few minutes apart, 
giving concern as to the measurements accuracy.

These discrepancies, taken together with the lack of any 
estimate by a medical examiner as to the of the level of 
activity in METs required to produce specified cardiovascular 
symptoms, prompt the Board to find that there is insufficient 
medical evidence to properly evaluate the extent of the 
veteran's CAD and hypertension under the rating criteria.  
38 C.F.R. § 4.1; Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, they must be returned to the RO for additional 
development and medical examination.

Entitlement to TDIU

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court 
held that two issues are "inextricably intertwined" when a 
decision on the one issue would have a significant impact as 
to the second issue.  In order for the Board to reach a final 
decision, both issues, when inextricably linked together, 
must be considered.  The Board believes that, in light of 
Harris, that the TDIU claim raised by the veteran is 
inextricably intertwined with the increased rating claims 
currently on appeal.  Thus, evaluation of the veteran's 
coronary artery disease and hypertension should be resolved 
by the RO prior to final appellate consideration of the TDIU 
issue.

There is a further reason for remand of the TDIU issue.  The 
veteran indicated in a January 2001 statement (attached to a 
VA Form 9) that he was "evaluated by VA VOC last year and 
was considered to be unable to perform full or part-time work 
in any capacity."  Where employability is at issue, the RO 
must obtain the veteran's vocational rehabilitation files and 
consider that information in its rating decision.  See Moore 
v. Gober, 10 Vet. App. 436 (1997); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); cf. Bell v. Derwinski, 2 
Vet. App. 611 (1992) (documents in VA control are deemed part 
of the record, and if not considered in adjudication of a 
claim, a remand is required).  There is no indication that 
this was accomplished; in any event, the vocational 
rehabilitation files are not of record. 

Accordingly, this case is REMANDED for completion of the 
following actions:

1.  The RO must review the claims file and 
complete all notification and development 
action required by VCAA.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are satisfied.

2.  The RO should obtain the names and 
addresses of all medical practitioners 
who treated the veteran for any condition 
referenced in this appeal since July 
1998, including private, military and VA 
providers.  After securing any necessary 
release, the RO should obtain any records 
not already associated with the claims 
file.

3.  After any relevant records have been 
obtained and associated with the file, 
the veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of any skin disorder, 
respiratory disorder, sinus condition, 
and nervous condition, including (but not 
limited to) symptoms reported as 
anxiousness, irritation, headaches, 
memory loss, and sleep disturbance.  An 
examination should also be conducted to 
determine the current status and likely 
etiology of the veteran's sleep apnea.  
All indicated studies must be conducted. 
The report(s) of examination should 
include a complete rationale for all 
opinions expressed, noting any 
significant medical observations or 
findings and relevant medical principles.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
The claims folder must be made available 
to the examiners for review in 
conjunction with the examination.  An 
examination report which does not comply 
with the requirements set forth above is 
incomplete and must be returned for 
correction.

4.  The veteran should also be afforded a 
cardiovascular examination to determine 
the degree of disability manifested by 
his service-connected CAD and 
hypertension.  As above, the claims file 
must be made available to the examiner in 
conjunction with the examination, and all 
indicated tests must be performed.  With 
respect to the CAD, if the veteran 
remains unable to complete exercise 
testing, the examiner must provide an 
estimate of the level of activity, 
expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness or 
syncope.  See 38 C.F.R. § 4.104 Note (2).  
As to hypertensive vascular disease, the 
evaluation must include blood pressure 
readings taken two or more substantially 
different times on at least three 
different days.  38 C.F.R. § 4.104, Code 
7101, Note (1).  An examination report 
which does not comply with the 
requirements above is incomplete and must 
be returned for correction.

5.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
files, including all counseling and work-
study records, and such should be 
associated with the claims folder for the 
duration of the appeal.

6.  As the issue of TDIU is "inextricably 
intertwined" with the issues of increased 
ratings for CAD and hypertension, the RO 
should complete the required development 
and take appropriate rating action on the 
increased rating claims prior to 
addressing the TDIU claim. 

Then, the RO should readjudicate this claim.  If any benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an SSOC and an opportunity 
to respond.  The appellant has the right to submit additional 
evidence and argument on matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



